           Case 1:18-cv-11221-JMF Document 33 Filed 06/14/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GENIUS BRANDS INTERNATIONAL, INC.,                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      18-CV-11221 (JMF)
                  -v-                                                  :
                                                                       :    ORDER OF DISMISSAL
BY KIDS FOR KIDS, CO. and NORMAN GOLDSTEIN, :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         The Court having been advised at Docket No. 32 that all claims asserted herein have been
settled in principle, it is ORDERED that the above-entitled action be and is hereby DISMISSED
and discontinued without costs, and without prejudice to the right to reopen the action within
thirty days of the date of this Order if the settlement is not consummated.

        To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, if the
parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court by the same deadline to be
“so ordered” by the Court. Per Paragraph 4(B) of the Court’s Individual Rules and Practices for
Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public record.

      Any pending motions are moot. All conferences (including the one scheduled for
September 3, 2019, see Docket No. 27) are vacated. The Clerk of Court is directed to close the
case.

        SO ORDERED.

Dated: June 13, 2019
       New York, New York                                     _______________________________
                                                                     JESSE M. FURMAN
                                                                   United States District Judge
